Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 1 of 40




                                                                  FRCP 5.2 redaction
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 2 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 3 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 4 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 5 of 40




                                                                  FRCP 5.2 redaction
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 6 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 7 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 8 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 9 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 10 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 11 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 12 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 13 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 14 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 15 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 16 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 17 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 18 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 19 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 20 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 21 of 40




                                                                   FRCP 5.2 redaction
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 22 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 23 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 24 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 25 of 40




                                                                   FRCP 5.2 redaction
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 26 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 27 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 28 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 29 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 30 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 31 of 40




                                                                   FRCP 5.2 Redaction
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 32 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 33 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 34 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 35 of 40




                                                                   FRCP 5.2 Redactions
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 36 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 37 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 38 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 39 of 40
Case 5:20-cv-00942-XR Document 22-2 Filed 02/05/21 Page 40 of 40
